   Case: 1:21-cv-01916 Document #: 47 Filed: 05/18/21 Page 1 of 5 PageID #:2141




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHENZHEN ZHEN PIN ZHENG
 DIGITAL ELECTRONIC
 TECHNOLOGY CO., LTD

                      Plaintiff,                      Civil Action No. 1:21-cv-01916

               v.                                      JURY TRIAL DEMANDED

 THE PARTNERSHIPS AND                                    Judge: John J. Tharp, Jr.
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,


                      Defendants.


              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
              MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Shenzhen Zhen Pin Zheng Digital Electronic Technology Co., Ltd. (“Plaintiff”)

submits this Memorandum of Law in support of its Motion for Entry of a Preliminary Injunction

(the “PI Motion”).
      Case: 1:21-cv-01916 Document #: 47 Filed: 05/18/21 Page 2 of 5 PageID #:2142




I.      INTRODUCTION

        Plaintiff brings the present action against the Defendants listed in Schedule A for

infringement of Plaintiff’s patented design, U.S. Patent No. D866,998 (the “’998 Patent”). As

alleged in Plaintiff’s Complaint, Defendants are offering for sale and selling unauthorized and

unlicensed products, namely the turtle designed inflatable play mats (the “Infringing Products”)

that infringe the ’998 Patent. As of the date of the filing, a number of the Defendants have been

dismissed from the case. Plaintiff respectfully moves to enter a preliminary injunction against the

remaining Defendants.

II.     STATEMENT OF FACTS

        On April 21, 2021, this Court granted Plaintiff’s Motion for a Temporary Restraining Order

(the “TRO”). Dkt. No. 20. The TRO authorized Plaintiff to provide notice of these proceedings

and the preliminary injunction hearing to Defendants by sending an e-mail to the e-mail addresses

provided for Defendants by third parties and including a link to a website where the Complaint,

TRO, and other relevant documents are published for Defendants to download. The TRO has been

extended to May 19, 2021. Dkt. No. 24. Pursuant to Paragraph 4 of the TRO, Plaintiff served

copies of the Temporary Restraining Order via email to Amazon.com, Inc., eBay, Inc., Wish.com,

Aliexpress.com, and Alibaba.com, Inc., and PayPal.com on April 21, 2021, to restrain accounts

associated with Defendants’ online marketplace stores. Declaration of Stevenson Moore at ¶ 3,

attached hereto as Exhibit A. Plaintiff has served copies of the complaint, summons, and TRO on

the Alibaba.com and Aliexpress.com Defendants by sending an email to Alibaba.com and

Aliexpress.com and including a link to the website where the foregoing documents are published.




                                                1
       Case: 1:21-cv-01916 Document #: 47 Filed: 05/18/21 Page 3 of 5 PageID #:2143




Id. at ¶ 6. Plaintiff has not yet received the required information from Aliexpress.com or

Alibaba.com despite undertaking all steps required by these entities. See id. at ¶ 7.

         Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against the remaining Defendants, so that they remain enjoined from the importation, distribution,

offering for sale, and sale of the Accused Products during the pendency of this litigation. As part

of the Preliminary Injunction, Plaintiff requests that remaining Defendants’ PayPal, Amazon,

Wish, AliExpress, Alibaba, and any other financial or e-commerce accounts used to sell Infringing

Products remain frozen until completion of these proceedings.

III.     ARGUMENT

         A.       A Preliminary Injunction Extending Relief Already Granted in the TRO is
                  Appropriate

         Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., Charter Nat’l Bank & Trust v. Charter One Fin.,

Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted). A

temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the

balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill. 1996).

By virtue of this Court’s entry of the TRO, it has already found that the above requirements have

been satisfied.

         B.       The Equitable Relief Sought Remains Appropriate




                                                  2
    Case: 1:21-cv-01916 Document #: 47 Filed: 05/18/21 Page 4 of 5 PageID #:2144




       Section 283 of the Patent Act authorizes courts to issue injunctive relief “in accordance

with the principles of equity to prevent the violation of any right secured by patent, on such terms

as the court deems reasonable.” 35 U.S.C. § 283.

               1.      The Sale Restraint Order Remains Appropriate.

       Plaintiff seeks a conversion of the TRO entered by this Court on April 21, 2021 and

extended on May 3, 2021, allowing Plaintiff to enjoin remaining Defendants’ sales and offers for

sale of the Infringing Products. To prevent the remaining Defendants from further manufacture,

importation, distribution, offering for sale, and sale of the Infringing Products and to provide notice

to remaining Defendants regarding these proceedings, Plaintiff respectfully requests that the

injunctive relief already awarded be extended through the pendency of this case. Indeed, although

all of the remaining Defendants Infringing Products infringe the patent-in-suit, a number of the

Infringing Products are exact counterfeits of Plaintiff’s products make a restrain more necessary.

               2.      The Asset Retraining Order Remains Appropriate.

       Plaintiff also request conversion of the TRO to a preliminary injunction so that remaining

Defendants’ accounts in U.S.-based financial institutions remain frozen. In the absence of a

preliminary injunction, remaining Defendants may attempt to move any assets from any accounts

in U.S.-based financial institutions to an offshore account and would then ignore the legal

proceedings and any judgment. Therefore, remaining Defendants’ assets should remain frozen for

the remainder of the proceedings.

       In addition, and as established in Plaintiff’s TRO Memorandum, many federal courts,

including the Northern District of Illinois, have granted orders preventing the fraudulent transfer

of assets. See, e.g., Animale Grp. Inc. v. Sunny's Perfume Inc., 256 F. App'x 707, 709 (5th Cir.

2007); Levi Strauss & Co. v. Sunrise Int'l Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995); Reebok

Int'l Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 559 (9th Cir. 1992).

                                                  3
      Case: 1:21-cv-01916 Document #: 47 Filed: 05/18/21 Page 5 of 5 PageID #:2145




        As such, an order continuing to freeze the remaining Defendants’ assets should be granted.

IV.     CONCLUSION

        In view of the foregoing, Plaintiff respectfully requests that this Court enter the preliminary

injunction.



Dated this 18th day of May, 2021.               Respectfully submitted,

                                                /s/ Hao Ni
                                                David R. Bennett
                                                Direction IP Law
                                                P.O. Box 14184
                                                Chicago, IL 60614-0184
                                                Telephone: (312) 291-1667
                                                e-mail: dbennett@directionip.com

                                                Of Counsel:
                                                Hao Ni
                                                Texas Bar No. 24047205
                                                hni@nilawfirm.com

                                                Ni, Wang & Massand, PLLC
                                                8140 Walnut Hill Ln., Ste. 500
                                                Dallas, TX 75231
                                                Tel: (972) 331-4600
                                                Fax: (972) 314-0900
                                               Counsel for Plaintiff Shen Zhen Pin Zheng Digital
                                               Electronic Technology Co., Ltd.




                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 18th day of May, 2021, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Northern District of 18th day of
May, 2021, Eastern Division, using the electronic case filing system of the court. The electronic
case filing system sent a “Notice of Electronic Filing” to the attorneys of record who have
consented in writing to accept this Notice as service of this document by electronic means.

                                               /s/ Hao Ni
                                               Hao Ni

                                                  4
